Title: To George Washington from Major General Joseph Spencer, 2 March 1777
From: Spencer, Joseph
To: Washington, George



Dear Genl
Providence 2d March 1777

we have made the necessary preparations for making a Descent on Rhode Island in almost Every perticular and Should have soon proceeded if we had not been Intirely Prevented for want of men, I was in hopes of having troops Sufficient for that purpose after I have permission from your Excellency to Call in some Continental troops so as to have made the tryal before the troops now at this place would Leave us, the Engagements in General of those from the Massechusitts and Connecticut will Terminate by the 15th of this month. I had no perticular Directions from your Excellency what Continental Regts to Call in, I therefore applyed Both to the State of the Masechusets and the State of Connecticut to See what Troops there were that Could be had for this Emergency, and to Expedite the matter I Desired Genl Arnold to go himself to Boston, I Applyed Both to the Governor of Connecticut and Genl Parsons on this Subject, and Receivd for answer that all the Contenantal troops in the States of Masechusets had orders from your Excellency to March Imediately to Ticondaroga, and that all those troops Raised in the State of Connecticut were Directed to take the Small pox by way of Inocculation Imediately, and that the number of those Continental Soldiers in Connecticut that have had the Small pox are Very Small and Inconsiderable, a Coppy of a Letter from Genl

Arnold and one from Genl Parsons Relative to this—I herewith Transmit to your Excellency, to Evince to your Excellency that I have proceeded with the advice of the Genl Officers in making the preparations which I have made for a Descent on Rhode Island I Send a Coppy of the Opinion of a Council of the Genl officers of this army, and observe that I have procured Every necessary with as Little Expence to the Continent as Possible. I have Collected all the Boats I possibly Could in the Adjasent parts of the Country to prevent the Charge of building boats, the Council advised, to the building a Hundred Flat Bottomed Boats, we have built onely Seventy four, which with what we have Collected is Sufficient to Carry the Artillery and necessary Stores and Eight Thousand men. I have also procured from Boston Ten Field Carriges for four and six pounders and have been at Very Little Expence in building Carriges for the guns, the guns we have from this State and perticular Gentlemen that belong to it—I Committed the Care and Conduct of buildind the boats to Genl Arnold, I beleive thay are as good boats and as well Constructed as any I have Seen, that have been built by the Contenant. they will Carry Each on an Averidge fifty men Very well—Soon after the Resolutions of the Genl officers in favor of Making an attack on Rhode Island and before I attempted to order the building of boats or was at any Considerable Expence, in making preparations therefor, I applyed to the Respective States to See wheather I might Depend upon haveing their full Quotas of men Soon to join this army, and in perticular to the State of the Massichusets to know wheather I might depend not onely on their Quota of men, but also a Thousand Continental Troops from that State which the Committees, from the Several States agreed Should Join this army, as part of the Six Thousand men, when I applyed to the State of the Massichusets Relative to troops I also applyd to them for Several other things, and on the whole Receivd an answer from their assembly—a Coppy of which I Send to your Excellency—from the answer I received from the Several States I had reason to Expect we Should Soon have to Join this army the Number of men agreed upon, by the Several States, depending on this and that we Could have Such an additional Number from this State and the adjacent Parts of the other States as Volunteers that would be Sufficient to make the Descent on Rhode Island with a good prospect, I then ordered the preparations to be made with utmost Expedition—The Disappoint we have met with in the failure of troops for our Designd Emergency has been Shocking to me not onely as it Gives me pain to put the Contenant to fruitless Expence but I am Concernd for fear we Shall Soon be with out an army at this Place Except what is provided by this State, and they think themselve much Burdand by what they now do. this army now Consist of about five

Thousand men officers Included to gether with the Invalids, about fifteen Hundred and Fifty of that number are from the Masichusets, and Nine Hundred and fifty from Connecticut—The two Thousand five Hundred from this State, are Cheifly of the Melitia and what is here Called the alarm List men which Includes all under the age of Sixty not of the Melitia—The Melitia here and Alarm List men are Cald in to join the army, one Third at a time, by Rotation once a month New Hampshire has yet Sent no Troops to this army, those from the Masichusets and Connecticut as I have Mentioned before the time that they Engaged for is nearly Expired, I applyed to those two States without Delay (when I Saw my hopes of Continental Troops was frustrated) Intrusting them States to Supply this army with Troops agreeable to their Respective Quotas and Seasonably to replace those whose times would be out Soon, with other men, but I fear it will not be Done in Season Besides this is a very bad part of the Country to Defend against the Enemy, the Shore from here to Point Judith to keep the waters Edge Round the Necks and Points is upwards of seventy Miles and it is full as far from hence to Seconnet Point, and it is Very Easy for the Enemy, Very soon to Move to any part of this Shore—The Enemy at Rhod Island by all the acounts we have here are much as they were when I wrote Last—I Send this by Mr Lerned as Express a Gentleman who has been preaching for Some time in this Town he will probably be able to give your Excellency Information about many things which I have Omitted. I have the Honor to be with great Respect and Esteem Your Excellencys Most Obedient Humble Servant

Jos: Spencer

